In an action to recover damages for personal injuries, etc., the defendants New York City Transit Authority and Salvatore J. Marotta appeal, as limited by their brief, from so much of an order of the Supreme Court, Kangs County (Knipel, J.), dated November 14, 2003, as denied their motion, in effect, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants New York City Transit Authority and Salvatore J. Marotta failed to make a prima facie showing of entitlement to judgment as a matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Triable issues of fact exist, inter alia, as to how the subject incident occurred, whether Marotta was faced with an emergency situation and, if so, whether his actions were reasonable and prudent in that context (see Rivera v New York City Tr. Auth., 77 NY2d 322, 327 [1991]; Gildersleeve v Leo, 21A AD2d 547 [2000]). Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.